Title: From James Madison to Josef Bruno Magdalena, 30 March 1806 (Abstract)
From: Madison, James
To: Magdalena, Josef Bruno


                    § To Josef Bruno Magdalena. 30 March 1806, Department of State. “In answer to your letter of the 26th. instant [not found], requesting to be informed of the mode in which the business of Spain with this Government may be conducted, within the United States under existing circumstances, I have to remark, that communications will be received in cases requiring them, from whatever Spanish functionaries might properly make them during a Failure of the ordinary Representative, and consequently that due attention will be given to such communications as you may address to this Department, in your quality of Secretary of Legation.”
                